Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henson et al. (USPN 2015/0011857).
	Regarding claims 1, and 15-22, Henson et al. discloses a headset (figures 1,6A, 8) comprising: a brain electrical activity (EEG) sensing device ([0043]) comprising EEG sensors (element 106) configured to be mounted on a head of a wearer so as to position the EEG sensors at selected positions of interest over the wearers scalp (figures 3A-C, 14), the EEG sensing device comprising a sensor support (elements 605, 806) and a flexible circuit (elements 612, 804, 808, 812) assembled to the sensor support ([0041], [0076], [0080]-[0082], figure 6A, 8), the sensor support and flexible circuit comprising a central stem (element 102) configured to extend along a center plane of the top of a wearer’s head in a direction from nasion to inion ([0043], figure 1), a front lateral branch (elements 110, 112, 114) configured to extend across a front portion of the wearer's head extending laterally from the central stem ([0044], figure 1), a center lateral branch (elements 130, 136) configured to extend across a top portion of a wearer's head essentially between the wearer's ears ([0049]-[0051], figure 1), and a rear lateral branch (elements 150, 160, 170) configured to extend across a back portion of the wearer's head ([0051], figure 1), wherein the sensor support (figure 8, [0080]-[0082]) comprises a base wall (lower surface of dielectric layer 806) having a first side to contact the head of the wearer and side walls extending along edges of an opposite side of the base wall to form an essentially flat "U" shaped channel in which the flexible circuit is inserted and the base wall comprise EEG sensor orifices to receive a gel to allow electrical contact to be established between the scalp of the wearer and contacts of EEG sensors on the flexible circuit (figure 8, dielectric layer is “U” shaped; flexible circuit 808); further comprising a head-mounted display (HMD) fixed to a head mount frame support, wherein said “U” shaped channel is configured to bend to conform to a generally spherical or ellipsoid three dimensional form corresponding essentially to the general morphology of a top half of a human head; and a head-mounted display (HMD) fixed to a head mount frame support and configured to be positioned over the eyes of a wearer of the headset, wherein the HMD comprises a display unit having a display comprising an electronic screen configured for positioning in front of the wearer's eyes to present visual information to the wearer, wherein said visual information is provided as part of a VR (virtual reality) environment or an AR (augmented reality) environment, the HMD further comprising a position / motion detection system operable to detect a position / motion of a body part of a user, the position / motion/detection system comprising one or more color cameras, and a depth sensor ([0076], [0080]-[0082]).
	Regarding claim 2, Henson et al. discloses each of the lateral branches further comprises extensions the extensions including extensions extending in a front to rear or in a rear to front direction, and wherein EEG sensors are positioned in discrete spaced apart positions along the stem, branches and extensions (extensions 116, 118, 132,138, 142, 162, 167, 172, 174, at least extension 142 extends in a front to rear direction and comprising EEG sensors).
	Regarding claim 3, Henson et al. discloses a top wall or flexible sealing material is mounted or filled over the flexible circuit in the channel in order to seal in a waterproof manner the electrical circuit tracks and components on the flexible circuit within the channel (figure 10, [0084], seal 960).
	Regarding claim 4, Henson et al. discloses the sensor support is a single piece part molded or formed from a flexible polymeric material ([0082]).
	Regarding claim 5, Henson et al. discloses the flexible circuit comprises a single piece flexible substrate ([0076]).
	Regarding claim 6, Henson et al. discloses tensioner anchors configured to anchor elastic tensioners between positions in the stem, branches and extensions of the EEG sensing device, and also between the EEG sensing device and a head mount frame support wherein the flexible circuit comprises orifices for the tensioning anchors ([0082]-[0084]).
	Regarding claim 7, Henson et al. discloses next to each EEG sensor on the flexible circuit is positioned a discrete EEG signal amplifier configured to amplify the brain electrical activity signal picked up by the corresponding EEG sensor ([0082]-[0084]).	
Regarding claim 8, Henson et al. discloses the EEG sensors comprise electrodes in the form of conductive circuit pads on a surface of a substrate of the flexible circuit intended to face the wearer's scalp (figures 9-10, [0083]-[0084]).
	Regarding claim 9, Henson et al. discloses the EEG sensors comprise protruding conductive compressible elements mounted on the flexible substrate and electrically connected to a circuit trace of a substrate of the flexible circuit (figures 17-18).
	Regarding claim 10, Henson et al. discloses a head movement sensing unit at the HMD ([0082]-[0084]).
	Regarding claim 11, Henson et al. discloses wireless communication device to interconnect the HMD to external electronic devices and computing systems in a wireless fashion and an onboard power supply to power the HMD, located at the HMD ([0036]).
	Regarding claim 12, Henson et al. discloses the headset further incorporates a plurality of sensors configured to measure different physiological parameters, selected from a group consisting of ECOG sensors, eye movement sensors, and head movement sensing unit ([0064], [0069]).
	Regarding claim 13, Henson et al. discloses the flexible circuit comprises a pluggable electrical connector for plugging to a complementary pluggable electrical connector on the HMD ([0082]-[0084]).
	Regarding claim 14, Henson et al. discloses the flexible circuit comprises orifices adjacent the EEG sensor contacts or electrodes, and wherein the EEG sensor orifices overlap the flexible circuit orifices such that a through passage between a top surface and a bottom surface of the sensing device is provided ([0095], figure 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN FARDANESH/Primary Examiner, Art Unit 3791